

115 HR 4763 IH: Space Debris Removal Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4763IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Ms. Meng introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo require the pursuit of technologies to remove space debris.
	
 1.Short titleThis Act may be cited as the Space Debris Removal Act.2.Orbital debris removal technologiesSection 31501 of title 51, United States Code, is amended to read as follows: 31501.Orbital debrisThe Administrator, in conjunction with the heads of other Federal agencies, shall take steps to develop or acquire technologies and policies that will enable the Administration to decrease the risks associated with and remove orbital debris..